Citation Nr: 1818075	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-29 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia
 
 
THE ISSUES
 
1.  Entitlement to service connection for a right knee disorder.
 
2.  What is the proper initial rating for posttraumatic stress disorder?
 
3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.
 
4.  Entitlement to a rating in excess of 10 percent for left knee arthritis.  
 
5.  Entitlement to restoration of a 20 percent rating for a torn left knee ligament, evaluated as noncompensable since August 4, 2010.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 

WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1967 to September 1970.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from April and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the April 2011 rating decision VA among other things, reduced the previously assigned 20 percent evaluation for a torn left knee ligament to a noncompensable rate, effective from August 4, 2010, the date of a VA examination.  
 
The Veteran testified before the undersigned in June 2014, and the case was remanded in August 2015.

The issues of entitlement to service connection for a right knee disorder, and entitlement to an increased rating for left knee arthritis are REMANDED for further development.   


FINDINGS OF FACT
 
1. From April 27, 2009 through May 3, 2015, the Veteran's posttraumatic stress disorder was more nearly productive of occupational and social impairment with reduced reliability and productivity.  
 
2.  Since May 4, 2015, the Veteran's posttraumatic stress disorder has been productive of not more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   
 
3.  The Veteran's diabetes mellitus does not require a regulation of activities.  
 
4.  Since August 4, 2010, residuals of a torn left knee ligament have been manifested by evidence of slight, but not moderate, recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW
 
1.  From April 27, 2009 through May 3, 2015, the criteria for an initial 50 percent rating for posttraumatic stress disorder were met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).
 
2.  Since May 4, 2015, the criteria for a rating in excess of 30 percent for posttraumatic stress disorder have not been met.  38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411.
 
3.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A ; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code 7913.
 
4.  Residuals of a torn left knee meniscus warrant a 10 percent rating since August 4, 2010.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5112 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Code 5257 (2017). 
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Generally, the claimant has a responsibility to present and support a claim for VA benefits.  38 U.S.C. § 5107.  VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met those duties.  
 
In July and September 2010, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran an opportunity for a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the appeal.  
 
Increased ratings
 
The Veteran claims entitlement to increased ratings for posttraumatic stress disorder, and for diabetes mellitus.  He also seeks restoration of a 20 percent rating for residuals of a torn left knee ligament.  
 
Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155, 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
During the course of an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Similarly, when service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
 
Posttraumatic stress disorder 

The Veteran contends that his initial 30 percent rating for posttraumatic stress disorder does not adequately reflect the severe impact that disorder has had on his life.  Therefore, he maintains that an increased rating is warranted.  To the extent indicated below the Board agrees.  
 
Posttraumatic stress disorder is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  
 
A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id.
 
In this case, relevant to an evaluation of the level of impairment caused by posttraumatic stress disorder were the scores assigned under the Global Assessment of Functioning Scale.  That scale was found in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and the score assigned under that scale reflected the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266 (1996).  The nomenclature in DSM-IV was specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. §§ 4.125, 4.130 (2014).  

Under that scale a global assessment of functioning score of 51 to 60 indicated moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 32; Carpenter v. Brown, 240 (1995).  It is important to note that the global assessment of functioning score was not dispositive of the level of impairment caused by a psychiatric illness.  Rather, it was a factor to be considered in light of all of the evidence of record.  38 C.F.R. § 4.126; Brambley.  
 
Effective March 19, 2015, VA revised the Schedule for Rating Disabilities dealing with mental disorders to include requiring that VA follow the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) in rating these disabilities.  Notably, such revisions apply only to claims for benefits received by VA or that were pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply. 
 
In determining the appropriate disability evaluation to assign, the primary consideration is not only for the Veteran's symptoms, but how those symptoms impact his occupational and social impairment.  The Veteran need not have all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list. Vazquez-Claudio v. Shinseki, 713 F.3d 1112 (Fed. Cir. 2013). 
 
The evidence shows that from May 2009 to November 2011 and from September 2014 through May 2017 the Veteran was followed by VA for treatment of his posttraumatic stress disorder.  Generally, his symptoms have consisted of depression, avoidance behavior, social isolation, intrusive thoughts, sleep impairment, and irritability; and his global assessment of functioning scores generally ranged from 52 to 55.  He was also examined by VA to determine the severity of his posttraumatic stress disorder.  
 
During his March 2010 VA psychiatric examination the Veteran complained of pain, depression, isolation, avoidance behavior, and a startle response.  It was noted that he was taking medication to help him sleep, as well as psychotropic medication for his mood.  On mental status examination, his symptoms included a depressed mood, anxiety, and sleep impairment.  The examiner considered his symptoms medium to severe and chronic to continuous.  The Veteran did not, however, demonstrate evidence of an impairment of thought processes or communication, or delusions or hallucinations.  There were no current signs of suicidal or homicidal thoughts, plans, or intent although the appellant reported previously having such thoughts.  There was no evidence of a deficit in personal hygiene and the basic activities of daily living.  The Veteran was not disoriented and he did not suffer from memory loss, or obsessive or ritualistic behavior which interfered with his routine activities.  His speech was normal, there were no signs of a panic attack or impaired impulse control.  Although the examiner assigned  a global assessment of functioning score  of 52, the examiner found that the Veteran's posttraumatic stress disorder had a significant functional impact.  For example, he found that the Veteran's employability was poor, and that posttraumatic stress disorder had a severe effect on his family role, a severe effect on his relationships, a moderate to severe effect on his leisure activities, and a moderate to severe effect on his quality of life in general.
 
In July 2010, VA interviewed the Veteran and reviewed his medical record.  Following that interview, the examiner stated that the Veteran's occupational and social functioning had been affected by posttraumatic stress disorder.  Although the examiner assigned the Veteran a global assessment of functioning score of 58, the examiner noted that there had been no significant change in the severity of his posttraumatic stress disorder since the last rating examination.
 
Given the Veteran's disturbances of motivation and mood, social isolation, and severe impact on establishing and maintaining effective work and social relationships, the Board finds that frequency, duration, and severity of the Veteran's posttraumatic stress disorder symptoms met or more nearly approximated the criteria for a 50 percent rating for posttraumatic stress disorder from April 27, 2009 through May 3, 2015.  Although the global assessment of functioning score reflected not more than moderate impairment, the Board finds an approximate balance of evidence both for and against the claim of entitlement to an increased rating for posttraumatic stress disorder.  Under such circumstances, reasonable doubt is resolved in favor of the veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  To that extent, the appeal is granted.  
 
In arriving at this decision, the Board has considered the possibility of a still higher schedular evaluation.  Despite the Veteran's complaints of irritability, depression, and inability to establish and maintain effective relationships he did not demonstrate occupational and social impairment due to symptoms such as suicidal ideation; obsessional rituals which interfered with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic; spatial disorientation; or neglect of personal appearance and hygiene.  On balance, the criteria for a rating in excess of 50 percent were not met.  However, that does not end the inquiry.
 
During VA outpatient treatment on May 4, 2015, the Veteran stated that he did not want to continue with posttraumatic stress disorder therapy, that it was taking him "back to things that bothered" him.  He reported feeling much better knowing that he was not in psychotherapy anymore. The appellant felt that his medication was very helpful and he reportedly tolerated it without side effects. The claimant stated that he saw his family members regularly, and that his housing situation was stable in a senior building.  He had decreased smoking and did not use alcohol or illicit drugs.  In addition, he reportedly ate normally and slept six to seven hours a night. 
 
On examination, the Veteran was casually dressed, well-groomed, and cooperative.  He was alert and fully oriented and made good eye contact.  His motor function was normal, and his mood was described as "fine" and in normal range.  He was calm, and his speech was normal.  His thought processes were linear and goal directed.  There was no suicidal or homicidal ideation and no apparent delusions or hallucinations.  His insight and judgment were fair.  
 
In April 2016, he was examined by VA.  His symptoms included a depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  Although the examiner found that the Veteran would have difficulty in establishing and maintaining effective work and social relationships, she opined that the Veteran's posttraumatic stress disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner stated that, generally, the Veteran was functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Indeed, she reported that the Veteran's ability to function in an occupational environment was primarily limited by his physical disabilities not posttraumatic stress disorder. Such a finding comported with Social Security Administration findings that the Veteran was disabled primarily due to degenerative joint disease and diabetes mellitus.  
 
During VA treatment in 2016, the Veteran continued to report that he was tolerating his medication well.  He denied depression and stated that he had his anxiety under control. He continued to sleep well and his housing situation remained stable.  He presented no hopelessness or suicidal or homicidal ideation.  He continued to eat well and was very happy with a deliberate thirty pound weight loss.  In addition, he was reportedly exercising by walking and lifting weights.  His only frustration was with VA's failure to increase his disability rating.  On examination, his symptoms remained essentially the same as they had been on May 4, 2015.  
 
The preponderance of the evidence shows that since May 4, 2015, the Veteran's posttraumatic stress disorder has decreased in severity.  His sleep has improved and he has established close ties with his family.  His housing situation was stable, and he was eating well and exercising.  Overall, such symptoms do not meet or more nearly approximate the criteria for a rating in excess of 30 percent.  Since May 4, 2015, the outpatient records and VA examination report do not show evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Accordingly, the 30 percent rating in effect since May 4, 2015 is confirmed and continued.  To that extent, the appeal is denied.  
 
Following the issuance of the most recent Supplemental Statement of the Case, the Veteran submitted a May 2017 record of VA treatment for posttraumatic stress disorder.  Although not reviewed by the AOJ, the Veteran's subjective symptoms and the objective findings were virtually identical to those noted during the Veteran's outpatient treatment from May 4, 2015 through December 2016.  As such, this record does not provide a basis to increase the rating for the Veteran's posttraumatic stress disorder.  
 
Diabetes Mellitus  
 
Diabetes mellitus is rated in accordance with 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is warranted when the management of diabetes mellitus requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when the management of diabetes mellitus requires insulin, a restricted diet, and the regulation of activities.  
 
As defined in Diagnostic Code 7913, "regulation of activities means avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119.  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  Camacho v. Nichols, 21 Vet. App. 360 (2007).  
 
Compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  
 
In this case, the Veteran is separately rated for peripheral neuropathy and for hypertension, both associated with his diabetes.  Those disabilities are not at issue in the current appeal and will not be addressed below.  
 
The VA treatment records to include those dated in May and November 2010, October 2013 and March 2015, show that throughout the course of his claim, VA has followed the Veteran for diabetes mellitus.  Medication, a restricted diet, and exercise have been prescribed to control his diabetes.  VA examinations in August 2010 and April 2016 showed that the Veteran continued to follow those measures to control his diabetes. Significantly, during his VA examinations it was specifically noted that the Veteran was not restricted in his ability to perform strenuous activities.  He has been walking for exercise, and, as noted above, he has recently been lifting weights.  He reportedly visited his diabetic care provider less than twice a year for episodes of ketoacidosis or hypoglycemia.  In addition, the examiners stated that the Veteran had not been hospitalized for either of those disorders during the previous 12 months. 
 
In August 2010, the examiner noted that the functional impact on the Veteran's job and usual daily activities was increased absences and reduced strength and endurance; and in November 2010, the Social Security Administration has been unemployed, due in part to diabetes.  While  VA has found the Veteran unemployable due to his service-connected disabilities, in the absence of evidence showing that diabetes requires a regulation of activities as that term is defined by VA the preponderance of the evidence is against entitlement to an increased rating  Accordingly, this claim is denied.

Residuals of a torn left knee ligament

The Veteran's torn left knee ligament is rated under 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  A 10 percent rating is warranted for slight knee impairment, manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate impairment, while a 30 percent rating is warranted for severe impairment.  
 
Effective August 4, 2010, VA reduced the Veteran's rating for residuals of a torn left knee ligament from 20 percent to noncompensable.  At the time of the reduction, the 20 percent rating had been in effect since February 25, 1999.  
 
When a schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation. Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  It must be reasonably certain that the improvement will be maintained under the ordinary conditions of life. See 38 C.F.R. § 3.344.  In order for a reduction in rating to be sustained, it must appear by a preponderance of the evidence that the rating reduction was warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).  
 
The May 2002 VA examination which was used as evidence to grant the 20 percent rating noted that the Veteran had injured the knee in service and had aggravated it in a 2001 automobile accident.  The appellant complained of intermittent pains about the left knee with sharp increases; associated locking and giving way on stairs; and occasional swelling.  He reportedly treated his torn left knee ligament with pain medication, a brace, and rest.  Physical examination showed that the Veteran's gait was good. There was mild swelling and crepitation about the joint.  The Veteran had 2+ anterior laxity of the joint. There was full extension and approximately 130 degrees of flexion, and the Veteran had mild posterior joint and retropatellar tenderness.  X-rays and an MRI were also performed.
 
In June 2002, VA granted entitlement to service connection for residuals of a torn right knee ligament and assigned a noncompensable rating, effective February 25, 1999.  That rating was based on a May 2002 VA examination which had shown 2+ laxity of the right anterior cruciate ligament.  The RO found that commensurate with a moderate level of impairment and assigned a 20 percent rating in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  
 
More recent VA outpatient treatment records, dated from August 2009 to August 2010, are negative for any complaints or clinical findings of a torn left knee ligament, and during VA examinations in August 2009 and August 2010, the Veteran's left knee was found to be stable.  
 
During the August 2009 VA examination, the Veteran stated that he was in lots of pain and could not be on his feet very long. He reportedly took pain medication and stated that his left knee popped, swelled and locked, and was unstable. It was noted that the Veteran wore a left knee brace and had a cane at home.  He stated that he had not had surgery or been hospitalized for his left knee.  He reported daily flare-ups which interfered with his sleep.  On examination, the Veteran walked with a limp.  His right thigh circumference was three-quarters of an inch larger than the left, and the left knee a half an inch larger than right.  There was no significant effusion.  The Veteran had mild crepitus in both knees, and there was mild laxity of the anterior cruciate ligament, but no instability. McMurray's test was painful.  
 
During the August 4, 2010 VA examination, the Veteran reported that his left knee pain was worse and that he had multiple symptoms including deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation several times a week, locking episodes once or twice a year, repeated effusions, and swelling.  He stated that he could stand for up to one hour and could walk a quarter mile.  He reportedly always used a left knee brace and a cane.  
 
On examination, the Veteran demonstrated an antalgic gait, bony left knee enlargement but no crepitus, grinding, or instability, and no patellar or meniscus abnormalities.  The examiner stated that it would be speculative to say how much functional loss of motion the Veteran's knees were incur during painful flare-ups, lack of endurance, fatigue, incoordination, or weakened movement other than was observed during the examination.  The functional impact on the Veteran's employment included decreased mobility, weakness, or fatigue, and the examiner noted that the pain would result in increased absenteeism.  The examiner stated that the Veteran's torn left knee ligament would have a severe effect on his ability to participate in sports, recreation, and exercise; a moderate effect on his performance of chores, shopping, travel, and driving; and no effect on feeding, bathing, dressing, grooming, and toileting.  
 
Based on the Veteran's treatment records and the two VA examinations, the RO reduced the Veteran's rating for his torn left knee ligament to noncompensable, effective August 4, 2010, the date of the second VA examination.  
 
While the examinations on which the reduction was based were at least as full and complete as that performed by VA in May 2002, and while moderate instability or subluxation was not objectively demonstrated at either examination, the Board finds that residuals of a torn left knee ligament still warrant a 10 percent rating since August 4, 2010.  In this regard, at both examinations the appellant reported instability, as well as the use of assistive devices such as a brace and a cane for mobility.  The Veteran is competent to report these symptoms, and the undersigned has no basis to doubt his credibility.  Further, at the August 2009 examination there was evidence of mild anterior cruciate ligament laxity, and McMurray's test was painful.  Following, the August 2010 examination the examiner opined that the torn left knee ligament would have a severe effect on his ability to participate in sports, recreation, and exercise; as well as a moderate effect on his performance of chores, shopping, travel, and driving.  Again, there was no evidence of moderate left knee subluxation or instability shown at either VA examination or in the clinical record.  Still, in light of the foregoing and the doctrine of reasonable doubt, the Board will restore a 10 percent rating for residuals of a torn left knee ligament effective August 4, 2010.


ORDER
 
From April 27, 2009 through May 3, 2015, entitlement to an initial rating of 50 percent for posttraumatic stress disorder is granted subject to the laws and regulations governing the award of monetary benefits.  
 
Since May 4, 2015, entitlement to a rating in excess of 30 percent for posttraumatic stress disorder is denied.
 
Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.  
 
Restoration of a 10 percent rating for residuals of a torn left knee ligament since August 4, 2010, is granted subject to the laws and regulations governing the award of monetary benefits.  
 
 
REMAND

With respect to the claim of entitlement to service connection for a right knee disorder the appellant claims that this disability is either caused or aggravated by his service connected left knee disabilities.  Significantly, however, when this theory was addressed by a VA examiner in April 2011 that examiner noted that the Veteran had multiple medical comorbidities, such as diabetes, which contributed to poor neurovascular integrity and thus accelerated degenerative joint changes.  Given the fact that the Veteran is service connected for diabetes the question arises whether it is at least as likely as not that the combined impact of diabetes mellitus, left knee arthritis, and residuals of a torn left knee ligament cause or aggravate the claimant's right knee disorder.  Hence, further development is required.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims held that in light of 38 C.F.R. § 4.59 (2017), VA examinations for musculoskeletal disability must include joint testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Because the August 2009, August 2010, August 2011, August 2014 and April 2016 examinations failed to comply with this interpretation of VA regulations, further development is required before issue of entitlement to an increased rating for left knee arthritis may be assigned.

Therefore, this case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any more recent, relevant private medical records of treatment related to his left knee arthritis. If the Veteran provides a completed release form authorizing VA to obtain these treatment records, efforts to obtain such records should be made.

2. Obtain all outstanding, pertinent treatment records since May 2017. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

3. After completing the development above, schedule the Veteran for a VA examination to determine the etiology of any diagnosed right knee disorder, as well as the severity of his left knee arthritis. The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed. Following the examination, the examiner must address the following:

Please perform all necessary tests to determine the current nature and severity of the Veteran's left knee arthritis, and the etiology of any right knee disorder.

With respect to the left knee the examiner must specifically test the range of active motion, passive motion, weight-bearing motion, nonweight-bearing motion, and, if possible, with range of motion measurements of the opposite joint. If the examiner is unable to conduct the required testing or concludes that the required testing is not possible in this case, he or she should clearly explain why that is so.

Following the examination the examiner must opine whether it is at least as likely as not that any diagnosed right knee disorder is caused or aggravated by any service connected disorder or combination of disorders.  The examiner is advised that the Veteran's service connected disorders include diabetes mellitus, bilateral lower extremity peripheral neuropathy involving both the sciatic and femoral nerves, hypertension, and left knee arthritis.  The examiner must specifically address the April 2010 VA examiner's opinion discussed above.

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, conduct any further development indicated. Ensure that the examiner documented his/her consideration of all relevant records in Virtual VA or VBMS and is in compliance with the directives of this remand. If any report is deficient in any manner, implement corrective procedures at once.

6. Thereafter, readjudicate the issues remaining on appeal. If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


